The opinion of the Court was delivered by
Weston C. J.
The conveyance made by the principal defendant, of property in trust for the benefit of his wife and children, which furnished the means of purchasing the stocks, now held by the supposed trustee, being voluntary, is void as against his creditors, but until they manifested themselves, or interfered, we are not aware that the sale or disposal of the trust property, in pursuance of the trust, can be defeated or vacated, as against a bona fide purchaser. The principal debt- or was at liberty to purchase stocks with the property conveyed, and afterwards to sell them to his daughter, or any, other person, for a valuable consideration, his indebtedness notwith*81standing, provided it was not done to defeat or defraud creditors. What he could lawfully do directly, he might do indirectly, through trustees and the authorized act of his wife. By an instrument under his hand and seal, executed to trustees he placed the property at her disposal. Property purchased with the trust fund, in virtue of this authority, she sold for a valuable, and for aught appears, adequate, consideration to her daughter. The notes and payment received from her was a substitute for the stocks, as they were a substitute for the trust moneys, with which they were purchased. The whole being done by a power from the husband is of equal validity, as if done by himself. From the disclosure, the transaction must bo taken to have been fair and in good faith, on the part of the supposed trustee. It docs not appear to us that the rights of the creditor, or the justice of the case require, that it should be unravelled and defeated as against her, and that she, against whom no fraud is imputable under the disclosure, should be subjected for his benefit to the loss of the consideration paid. Whatever may be our judgment, she may be hoi den to pay the notes, if negotiated. And she has, in our opinion, discharged herself upon the facts disclosed.